J. B. McPHERSON, District Judge.
The conclusion of the special referee (David W. Amram, Esq.) appears by the following quotation from his report:
“From the testimony I find and conclude that the bankrupt, at some time prior to his bankruptcy and within four months immediately preceding the filing of the petition in bankruptcy against him, concealed merchandise to the value of at least 84,000, or its equivalent in cash, with intent to hinder, delay, and defraud his creditors; that subsequent to his bankruptcy, and after the appointment of his trustee, he concealed the same from his said trustee; that in filing his schedules in bankruptcy, and failing to state therein that he had such merchandise or cash, he was guilty of making a false oatli in these bankruptcy proceedings; and that in testifying under oath before me at the first meeting of creditors that he had no goods secreted or money in his pocket lie was again guilty of making a false oatli in these bankruptcy proceedings; and for these reasons liis discharge should he refused.”
*288No exceptions have been filed to this report, and no sufficient reason has been shown why it should not be confirmed.
The recommendation of the referee is approved, and the clerk is directed to enter an order that the discharge is refused.